FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   April 30, 2013
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 EVERETT HOUCK,

               Plaintiff-Appellant,                      No. 13-6034
          v.                                           (W.D. of Okla.)
 JOE HEATON, United States District             (D.C. No. 5:13-CV-00074-R)
 Judge,

               Defendant-Appellee.


                            ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, ANDERSON, and TYMKOVICH, Circuit
Judges. **


      Everett Houck lost his home to foreclosure and began a series of lawsuits

against members of the Oklahoma judiciary involved in that process. In this case,

Houck has now extended his efforts to members of the federal judiciary as well.

As relevant to this action, Houck filed a one-page pro se complaint against U.S.



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
District Court Judge Joseph Heaton. In its entirety, the body of Houck’s

complaint reads as follows:

             I am seeking relief under Title 18 USC Section 242 to
             seek justice for those who have been denied their civil
             right by judges in the state of Oklahoma. I realize this
             is [a] criminal statute, but the US Attorney fails to
             answer my complaints so I am filing this in civil court as
             a class action to get enough evidence to get action.
             I filed suit in this court after I my [sic] appeal in
             Oklahoma County was completely ignored. My case in
             this Court was dismissed the day after I filed it. After
             research I have found that there are a great many
             judicial complaints filed against judgments for reason
             similar to mine. I am filing this as a class action to seek
             a place for those who have been denied their rights a
             chance to come and have their cases heard and to maybe
             bring about change in a corrupt system. There needs to
             be honest judicial review, not a rubber stamp that allows
             corrupt behavior to continue.

Houck v. Heaton, No. 5:13-cv-00074-R, ECF #1 (W.D. Okla. Jan. 13, 2013).

      The district court dismissed Houck’s complaint for failure to state a claim

because 18 U.S.C. § 242 provides no private right of action. The district court is

correct. As we noted in one of Houck’s previous appeals, 18 U.S.C. § 242 does

not create a private civil cause of action. Houck v. Ball, No. 12-6301, 2013 WL

541074, at *1 (10th Cir. Feb. 14, 2013) (citing Robinson v. Overseas Military

Sales Corp., 21 F.3d 502, 511 (2d Cir. 1994)); see also Henry v. Albuquerque

Police Dep’t, 49 F. App’x 272, 273 (10th Cir. 2002) (“claims arising under

18 U.S.C. §§ 241 and 242 . . . do not provide for a private civil cause of action”).




                                         -2-
We therefore AFFIRM the judgment of the district court.

                               ENTERED FOR THE COURT

                               PER CURIAM




                                -3-